Title: From George Washington to Charles Williamson, 19 January 1798
From: Washington, George
To: Williamson, Charles



Sir,
Mount Vernon 19th of Jany 1798.

Mr Burwell, who will present this letter to you, having become, or is likely to become, a Proprietor of Lands in the Genessee country, and purposing to make a tour into it; has asked me for a letter of introduction to you, who is so well acquainted therewith, and so able to give him the information he wishes to possess.
Although to do this is a liberty I am scarcely warranted to take, yet as Mr Burwell is a stranger to you, & one with whom I have had the pleasure of a long acquaintance; know his worth; the respectability of his family in this State; and that you cannot extend your usual politeness to a more deserving character, I persuade my self that I shall be excused for doing it: especially as it affords me an opportunity of assuring you, that I am Sir, Your Obedt Hble Servant

Go: Washington

